DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered. 
Status of the Application
Claims 16, 22-40 are pending, of which claims 22-40 are withdrawn because of earlier restriction.
It is noted by the Examiner that the applicant reinstated the claim languages of withdrawn claims 22-29 in new and/or amended claims 30-40 with slight change of language. For instance, claims 30-32 recite language of withdrawn claims 22-26; and new claims 33-40 (with no antecedent basis of treatment of any disease of claim 16) recite language of withdrawn claims 27-29.	
	Applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The
applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
Claims 16 is under current examination. 
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is because the specification, while being enabling for a determining blood concentration of curcumin monoglucuronide, toxicity studies and administration of curcumin monoglucuronide for colorectal cancer, (wherein the control is water and not curcumin) does not reasonably provide enablement for the treatment of any disease of the claimed scope of every type known or yet to be discovered use of curcumin, such as treating every cancer etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible””, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence.”  Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.”  The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) The breadth of the claims:
The presently claimed invention is directed to a method of administering curcumin using curcumin monoglucuronide for treatment of any disease known or yet to be discovered can be treated with curcumin, including any kind of cancer etc. Cancer is not a single disease, or a cluster of closely related disorders. There are hundreds of proliferative diseases, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain, and salivary glands.  They can occur in every part of the body.  Therefore, the scope of the diseases covered is deemed very broad, and cannot be considered enabled by the instant specification. 
 (2) The nature of the invention:
The present claims describe a method of administering curcumin using curcumin monoglucuronide for treatment of any disease known or yet to be discovered can be treated with curcumin, including any kind of cancer etc. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering curcumin monoglucuronide that such therapeutic objectives could actually be achieved.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how the treatment of abnormal cell proliferation in general or any disease elaborated in dependent claims, such as cognitive function, allergy etc. could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the Prior Art:
For example, cancer-numerous mechanisms have been proposed as methods of treating assorted cancers a selection of which follow. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy to stimulate the patient's immune system to attack cancer cells, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Increasing the amount or activity of the body’s tumor suppressor genes, PTEN, APC and CD95, which can, for example, activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. Angiogenesis inhibitor strategies based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells.
A number of these approaches – and others as well – have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, these approaches have yet to produce a drug which can claim such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to determine how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally, and the existence of such a single treatment for cancer is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from an exceptionally wide variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses, exposure to environmental chemicals (e.g. tobacco tars, alcohol, toxins), ionizing radiation, and unknown environment factors. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible, which it is not, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
(4) The skill of those in the art:
The skill of those in the art is expected to be high, requiring advanced training in chemistry, medicine, or pharmacology.
(5) The level of predictability in the art:
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
With this in mind the level of predictability in the art is sufficiently low that even with hundreds of successful examples of chemotherapy there has yet to be shown any single method of treating the vast scope of cancers known.  The level of unpredictability in the art renders the scope of instant claim to be not enabled.
(6) The amount of direction provided:
While the treatment of cancer is discussed in broad terms the necessary specifics, i.e. dosing, therapeutic index, contraindications of the compound.  The limited assays do very little to provide this necessary information, and, in light of the immense diversity of types of cancers and their varied reactions to treatment, the guidance provided is very limited.
(7) Working examples:
The examples of the treatment of cancer are limited to colon cancer and discussed only in comparison to water as control, whereas the instant claims recite in need of treatment by curcumin.  The exceptional diversity of cancers, and the treatment of them, is not well represented by these examples.  It is well known that there is no single treatment that works for all kinds of cancers, so the experimentation required, based on solely limited assays to practice the instant invention would be egregious.
(8) The quantity of experimentation needed:
Given the fact that, historically, the development of new cancer drugs has been difficult and time consuming, and especially in view of factors 4 and 5, the quantity of experimentation needed is expected to be great.  However, the quantity of experimentation needed to expand limited assays as provided in the working examples of the instant specification to a viable treatment for the claimed scope of cancers is untenable.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is indefinite because the claim recites in need of treatment by curcumin and unclear to the examiner why the subject is in need of the treatment. Thus, the claim lacks purpose/objective and clear utility of the process. 
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Safavy (US 2010/0316631 A1) and Parvathy (Chemical Approaches toward preparation of water-soluble curcumin Derivatives; Thesis, 2009, 1-222) in combination. 
Determining the scope and contents of the prior art
Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, deoxyglucosamine etc. with example:

    PNG
    media_image1.png
    672
    1060
    media_image1.png
    Greyscale
 with a motivation and a reason to make curcumin water soluble (abstract, Figure 2C, 0005-0007, 0013, 0027, 0034, 0043, 0048, 0074, 0075, 0083, 0088, 0092 and claims).
Parvathy discloses motivation to make water soluble conjugate of curcumin and monoglucuronide (product conjugate with water and NaHCO3) (composition, see page 137); (product conjugate with water) (composition 197-222) and its use in biological activities such as anti-mutagenic (anti-cancer agent) (page 9, 11, 12, 14, 24-25, 132-145 and 197-222).

    PNG
    media_image2.png
    95
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    677
    media_image3.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, etc. with example of conjugate with deoxyglucosamine. Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased.  However, Safavy doesn’t teach example of conjugate with glucuronic acid.
Parvathy also discloses motivation to make water soluble conjugate of curcumin so that the effectiveness of curcumin in treating diseases may be increased and further teaches monoglucuronide (product conjugate with water) and its use in biological activities such as anti-mutagenic (anti-cancer agent). However, Parvathy is silent about intravenous administration of made conjugate.
Resolving the level of ordinary skill in the pertinent art
Thus, based on the guidance provided by Safavy and Parvathy, it would have been prima facie obvious to a person of ordinary skill in the art to make a water-soluble conjugate of curcumin with carbohydrate, such as monoglucuronide and intravenous administration of such conjugate and further experimenting in different proliferative diseases. This is because both Safavy and Parvathy provide motivation to make such water-soluble conjugates of curcumin with carbohydrates, amino acid etc.; Safavy teaches intravenous administration of such water-soluble conjugates; and Parvathy specifically teaches example of monoglucuronide conjugate of curcumin and it’s water solubility. Thus, the cited prior art meets limitations of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, etc. with example of conjugate with deoxyglucosamine. Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased.  Parvathy also discloses motivation to make water soluble conjugate of curcumin so that the effectiveness of curcumin in treating diseases may be increased and further teaches monoglucuronide (product conjugate with water) and its use in biological activities such as anti-mutagenic (anti-cancer agent). 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the water-soluble monoglucuronide conjugate of curcumin may be administered intravenously and   can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Response to Arguments
Applicant’s remarks, filed on 09/07/2022, has been fully considered but not found persuasive.
Applicant argues that there is no evidence that intravenous administration of curcumin monoglucuronide to a subject would result in any free curcumin and applicant unexpectedly found curcumin formed after administration of curcumin monoglucuronide. Applicant provided NPL, Hui, and argued that Hui teaches that oral administration of curcumin leads to curcumin conjugates in blood plasma and comparative data of Hui Vs instant application shows that amount of free curcumin in blood when administered orally as taught by Hui is substantially less than the instant claims and same is true for another NPL, Shoji, 3.8 or 26.6nM after 1hr upon oral administration Vs. about 568 or 1500nM of te instant application and thus result is unexpected. Applicant argues over NPL reference Pal, teaches that mono-and di-glucuronide of curcumin displayed no suppression of cell proliferation; was also repeated in NPL, Shoji; recovery of conjugates in plasma taught by Hui; and curcumin metabolite had no effect on THP-1 monocyte as taught by NPL, Naksgawa- and therefore because of these NPL references one will not seek to administer curcumin monoglucuronide to treat cancer.  
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) since the combination of the cited prior art teaches administration of same conjugate, curcumin monoglucuronide, through same route, the result of such administration such as formation of curcumin or even lower metabolites is also expected whether realized by the cited prior art or not; (2) the method of administration of both NPL, Hui and Shoji, is oral administration, which is different from the instant application (intravenous) and thus results are neither comparable nor unexpected; (3) the instant claims have no recitation of any particular method of treating any disease, such as proliferation or effecting THP-1 monocyte etc. and thus applicant is bringing references out of context and arguing over limitations that are not recited in the instant claims. The instant claim simply recites intravenous administration of curcumin monoglucuronide conjugate –in need of treatment by curcumin and not treating any disease or affecting proliferation or a method of in vivo making of curcumin or effecting THP-1 monocyte etc.  Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate and provide suggestion of glucuronic acid conjugate. Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased and Parvathy teaches a highly water-soluble curcumin conjugate, curcumin monoglucuronide conjugate. Thus, Safavy suggest and motivate for paternal intravenous administration of water-soluble glucuronic acid conjugate and Parvathy teaches with example such conjugate with high water solubility. Thus, the combination provides motivation to select monoglucuronide conjugate of curcumin for intravenous administration.  
Rest of the Applicant argument is moot in view of new rejection as set forth above.
  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623